Name: 83/327/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 30 June 1983 extending the period of validity of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-01

 Avis juridique important|41983D032783/327/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 30 June 1983 extending the period of validity of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community Official Journal L 177 , 01/07/1983 P. 0007*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 30 June 1983 extending the period of validity of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community (83/327/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL, Whereas the Member States have concluded among themselves the Treaty establishing the European Coal and Steel Community; Whereas a Protocol to the Agreement between the Member States of the European Coal and Steel Community and the ACP States following the accession of the Hellenic Republic to the Community was signed on 8 October 1981; Whereas, pending the entry into force of that Protocol, the Community should, in the light thereof, extend autonomously from 1 July 1983 the provisional arrangements applicable to trade between Greece and the ACP States as established for the products covered by that Community by Decision 81/57/ECSC (1), as last extended by Decision 82/882/ECSC (2); In agreement with the Commission, HAS DECIDED AS FOLLOWS: Article 1 The provisional arrangements laid down in Decision 81/57/ECSC for trade between Greece and the ACP States shall remain in force from 1 July until 30 September 1983. Article 2 Member States shall take the measures necessary to implement this Decision. Done at Brussels, 30 June 1983. The President H.-W. LAUTENSCHLAGER (1) OJ No L 53, 27. 2. 1981, p. 65. (2) OJ No L 373, 31. 12. 1982, p. 82.